Citation Nr: 0916384	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for service-connected otitis media, catarrhal, with 
bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected depression associated with 
otitis media, catarrhal, with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Nashville, Tennessee.

In February 2009, the Veteran and his spouse testified at a 
video conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

Initially, the Veteran asserts that his service-connected 
otitis media, catarrhal, with bilateral hearing loss, is more 
disabling than reflected by the currently assigned disability 
rating.  During his February 2009 video conference hearing, 
both he and his spouse described that his symptoms had 
increased in severity since his last VA audio examination.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue, the Board finds that 
a contemporaneous examination of the Veteran's otitis media, 
catarrhal, with bilateral hearing loss, is necessary to 
accurately assess his disability picture.  In this regard, 
the Board notes that the Veteran is service-connected for 
otitis media with bilateral hearing loss, however, while his 
most recent VA examination report, dated in June 2007, 
included audiometric and speech recognition testing, there 
was no assessment of other symptoms that may be associated 
with otitis media.  As such, both audiological examination 
and examination related to diseases of the ears should be 
conducted.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

With regard to the service-connected depression associated 
with otitis media, catarrhal, with bilateral hearing loss, 
during the February 2009 video conference hearing, the 
Veteran and his spouse indicated that as the Veteran's 
bilateral hearing loss disability had increased in severity, 
so too had his depression that is associated thereto.  It was 
asserted that his depression had increased in severity since 
the most recent VA psychiatric examination, which was 
conducted in June 2007.  As the Veteran maintains that his 
condition has worsened in severity, and as the level of 
disability is of foremost importance in a claim for an 
increase, it is necessary for a new, comprehensive VA 
psychiatric examination to be afforded prior to the issuance 
of a decision on the merits.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

In addition, during the February 2009 video conference 
hearing, the Veteran indicated that he had been receiving 
ongoing treatment of his service-connected disabilities at 
the VA Medical Center in Memphis, Tennessee.  Review of the 
claims file reveals that the most recent records from the VA 
Medical Center are dated through July 2008.  The Board notes 
that the record had been held open following the video 
conference hearing for a period of 60 days for the Veteran to 
provide additional records, however, no such records were 
received.  Nevertheless, as this matter is being remanded for 
the reasons set forth above, on remand, an effort should be 
made to obtain any additional VA medical treatment records of 
the Veteran.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c), (d) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall obtain any VA 
outpatient treatment records of the 
Veteran dated from July 2008 to the 
present from the VA Medical Center in 
Memphis, Tennessee, that pertains to 
otitis media, catarrhal, with bilateral 
hearing loss, and depression, that are not 
currently included in his claims file.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.

2.  The RO/AMC shall schedule the Veteran 
for a VA examination of the ears, to 
include both audiological examination and 
examination related to diseases of the 
ears, to determine the severity of his 
current otitis media, catarrhal, with 
bilateral hearing loss.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review of 
the case, and a notation to the effect 
that this record review took place should 
be included in the report of the examiner.

Clinical findings should be elicited so 
that all applicable rating criteria for 
diseases of the ear and hearing loss may 
be applied.  See 38 C.F.R. §§ 4.85 - 4.87 
(2008).  A complete rationale for all 
opinions shall be explained in detail.

3.  The RO/AMC shall schedule the Veteran 
for a VA  psychiatric examination to 
determine the precise nature and extent of 
his service-connected depression, 
secondary to otitis media, catarrhal, with 
bilateral hearing loss.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review of 
the case, and a notation to the effect 
that this record review took place should 
be included in the report of the examiner.

A complete description of the Veteran's 
symptoms of depression due to service-
connected otitis media shall be provided, 
and a rationale for all opinions shall be 
explained in detail.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



